DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Applicant's amendments filed on 6/2/22 have been entered. Claims 1-2, 7-9, 11, 19-24 are pending.
Priority
Note that while an Interim copy of the Foreign priority document has been provided and accepted, a certified copy is still required to be provided during the pendency of this application. Applicant has noted they intent to provide one. See MPEP 215.02(b).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are not convincing. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the rigid member is located on one or both of said outer surfaces”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Instead, the claims recite “the rigid member is located on no more than 80% of the total surface of one or both of said first surface and opposite surface”. This is quite different than what Applicant is claiming, as “no more than 80%” includes zero/none. Furthermore, as shown in annotated Fig. 2, there are ways to interpret the arbitrary “first”, “limited”, and “remaining” “portions”, that meet all the claimed limitations. Furthermore, the original disclosure does not explicitly limit “a remaining portion” to be “free from any other rigid member”. At the very least, the record would require an explanation of how Applicant believes that this is inherently taught by the original disclosure. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 7-9, 11, 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
1) Regarding Claim 1, a person having ordinary skill in the art would not have reasonably concluded from the original disclosure that Applicant was in possession of a device wherein “a remaining portion of said portion, outside the limited portion, …is free from any other rigid member”. This is simply not explicitly disclosed by the original disclosure. Drawings on their own reflect what is present, but do not necessarily reflect what is or should/must be absent. Just because a Figure shows elements A and B, it does not mean that it excludes C. Drawings can’t show what must be absent. Note that “any other rigid member” includes any imaginable rigid member, and the original disclosure has not explicitly excluded any imaginable rigid member. If Applicant believes that the relevant limitation are implicit and necessary in the original disclosure, the record would benefit from an explanation. 
See MPEP 2163.02: “If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.” See MPEP 2173.05(i): “Any negative limitation or exclusionary proviso must have basis in the original disclosure.” Thus, Claim 1 fails the written description requirement.
2) Regarding Claim 23, a person having ordinary skill in the art would not have reasonably concluded from the original disclosure that Applicant was in possession of a device wherein “the soft substrate is formed only by said polymeric material”. This is not explicitly disclosed by the original disclosure. If Applicant believes that the relevant limitation are implicit and necessary in the original disclosure, the record would benefit from an explanation. 
See MPEP 2163.02: “If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.” See MPEP 2173.05(i): “Any negative limitation or exclusionary proviso must have basis in the original disclosure.” Thus, Claim 23 fails the written description requirement. 	   	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7-8, 11, 19-20, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20040122501 by Dadd (cited previously).
	Regarding Claim 1, Dadd discloses an electrical biomedical device (abstract: cochlear implant electrode) comprising:
 	a soft substrate composed of elastomeric material, the soft substrate having a first surface and an opposed surface, wherein said first surface and opposed surface are outer surfaces of the soft substrate (e.g. see annotated Fig. 2, below, and, par. 37, 92: body 11 is made of resiliently flexible silicone and the outer surfaces thereof; The first and second surfaces can be any arbitrary top and bottom parts of body 11, in this case it is taken that the top half of the entire substrate 11 is the first surface and the other half is the opposed surface);
	an electrically conductive track fixed to said substrate and configured to interface with a biological surface, the track extending along a first portion of said substrate and within said first portion, the portion being arranged between a proximal end and a distal end of the substrate (annotated Fig. 2, below, shows the “first portion” of the substrate 11, which is an arbitrary designation in the claims; Also see, par. 90-91: the wires for electrodes 12 which are disclosed to extend along the first portion as shown in annotated Fig. 2 and to a stimulator, as well as within said first portion; note that “extending along a portion” does not require “extending only along a portion”, ie. it can be longer than the arbitrary “first portion”); and 
	a rigid member composed of a mechanically adaptive material configured to be softened upon a softening trigger or fully degradable upon a degrading trigger (e.g. annotated Fig. 2, par. 99: stylet 15 which is stiffer than the carrier 11 and is softened/absorbed when implanted), 
	the rigid member extending along a limited portion of the substrate and on said limited portion (note that “extends along a limited portion” does not preclude that it is longer than that), the limited portion being within said first portion of the substrate (annotated Fig. 2 shows what is considered the “limited portion”, which is an arbitrary designation of the claims and does not have specific boundaries delimited by specific structures; Also see annotated Fig. 2, par. 90: as shown for stylet 15 which extends along and on the “limited portion” as shown in annotated Fig. 2) 
	wherein a remaining portion of said first portion, outside the limited portion, is free from the rigid member and free from any other rigid member (e.g. Fig. 2: tip 13 and plug 9 is free from the specific rigid member),
	wherein the track extends along and within said remaining portion which is free from the rigid member and from any other rigid member (e.g. see annotated Fig. 2, par. 90-91: the wires extend between the electrodes 12 and a stimulator, thus they run through the proximal portion between the “first portion” and the “limited portion”; As shown in annotated Fig. 2, below, the portion between the “first portion” and the “limited portion” do not have the rigid member 15 or other rigid members like 15), 
	wherein the rigid member is located on no more than 80% of the total surface of said first surface and opposite surface of the soft substrate (e.g. Fig. 2, par. 99: the stylet 15 is located on none of the total surface of one or both of said first surface and opposite surface, which reads on “located on no more than 80%”, as zero is less than 80% and is not precluded by the claims; Note that the claim does not require that the rigid member is located on both surfaces),
	wherein the rigid member is configured to be softened by liquid uptake (par. 99: stylet 15 which is stiffer than the carrier 11 and is softened/absorbed when exposed to fluids).


    PNG
    media_image1.png
    371
    857
    media_image1.png
    Greyscale

	

	Regarding Claim 2, Dadd discloses the electrical biomedical device of claim 1, wherein said substrate comprises a flat surface and wherein said rigid member is located on said flat surface of said soft substrate shaped as an elongated spine or pillar (e.g. Fig. 2, 6C: both bottom 9 and top 13 can be flat and stylet 15 can be interpreted as a pillar or elongated spine, while “located on” depends on how the implant is held).
	Regarding Claim 4, Dadd discloses the electrical biomedical device of claim 1, wherein the degrading or softening trigger is selected from a list consisting of rigid member is configured to be softened by liquid uptake.
	Regarding Claim 7, Dadd discloses the electrical biomedical device of claim 1, wherein said rigid member is made of a dry hydrogel.
	Regarding Claim 8, Dadd discloses the electrical biomedical device of claim 1, wherein said hydrogel rigid member is composed of PVA (par. 18).
	Regarding Claim 11, Dadd discloses the electrical biomedical device of claim 1, wherein the electrical or electronic biomedical device is configured as a fixed or removable neural implant (e.g. par. 1, 13).
	Regarding Claim 19, Dadd discloses the electrical biomedical device of claim 1, wherein said track is passivated while leaving an end electrode portion exposed (e.g Fig. 12: exposed electrode 12; “is passivated” is a product by process limitation that is met by an electrode wire and an electrode wire within silicone).
	Regarding Claim 20, Dadd discloses the electrical biomedical device of claim 1, wherein said rigid member has a Young's modulus decreasing below 100 MPa when exposed to liquid uptake (par. 99: the stylet 15 dissolves and is resorbed).
	Regarding Claim 24, Dadd discloses the electrical or electronic biomedical device of claim 1, wherein the track does not extend within the limited portion wherein the rigid member is located (as shown in annotated Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dadd, as applied to Claim 7, in view of US 9795718 by Cao (cited previously).
Regarding Claim 9, Dadd discloses the electrical biomedical device of claim 7, yet does not explicitly disclose that said hydrogel has a density comprised between about 0.1 and about 2 g/cm3. However, Cao teaches an analogous biomedical electrode device including a hydrogel having a density comprised between about 0.1 and about 2 g/cm3  (e.g. Fig. 3, abstract, 1:57-65; 3:1-21: biodegradable hydrogel 302 added to an electronic implantable device 201; 3:55-4:3). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adapt a density between about 0.1 and about 2 g/cm3 in a neural stimulator device according to the teachings of Dadd, as taught by Cao, as this would only amount to routine optimization among ranges known and limited options in the art in order to achieve the desirable “mechanical or tensile strength of the resulting biodissolvable hydrogel”, as taught by Cao (3:60-65). 21. (New) The electrical or electronic biomedical device of claim 1, wherein said first surface and opposed surface are flat.  

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dadd, as applied to Claim 1, in view of US 2011/0307042 by DeCarmine.
	Regarding Claim 21, Dadd teaches the electrical or electronic biomedical device of claim 1, yet does not explicitly disclose wherein said first surface and opposed surface are flat. However, Dadd suggests using different shapes for the body of the tip (par. 52, 56). Furthermore, DeCarmine teaches an analogous cochlear implant using flat electrode arrays (par. 2, 52). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to shape the body, in a device according to the teachings of Dadd, to include flat outer surfaces, as taught by DeCarmine, as a change in the shape of a prior art device is a design consideration within the skill of the art (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
	Regarding Claim 22, Dadd discloses the electrical biomedical device of claim 21, wherein a thickness of the soft substrate is uniform (as shown in Fig. 1 of DeCarmine).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        

MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792